         Case 2:19-cv-01155-KWR-CG Document 60 Filed 06/19/20 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

SUSAN HYLTON,

              Plaintiff,

v.                                                             No. CV 19-1155 KWR/CG

BOARD OF COUNTY COMMISSIONERS FOR
THE COUNTY OF DOÑA ANA, et al.,

              Defendants.

                     ORDER SETTING EXPEDITED BRIEFING SCHEDULE
                      ON DEFENDANTS’ MOTION TO STAY DISCOVERY

       THIS MATTER is before the Court on Defendants’ Motion to Stay Discovery Pending

Ruling on Qualified Immunity (the “Motion”), (Doc. 57), filed June 17, 2020. To facilitate a

timely disposition of Defendants’ Motion, the Court hereby enters an expedited briefing

schedule.

       IT IS THEREFORE ORDERED that Plaintiff’s Response to Defendants’ Motion is due

no later than June 26, 2020. Defendants may file a Reply in support of their Motion no later

than July 1, 2020.

     IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
